DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 21 and 27 are objected to because of the following informalities:  
In claim 21, line 2 should read in part “a catalytic  converter”.  Appropriate correction is required.
In claim 27, line 1 should read in part “further comprising [[the]] a step”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “measuring section” in claims 14-28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-15, 17-26, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scharf et al. (DE 102016111086).
In Reference to Claim 14
(See Scharf, Figure 1)
Scharf et al. (Scharf) discloses:
A particle filter assembly for a motor vehicle, comprising: 
a particle filter (8) (See Scharf, Paragraph [0046]); 
an exhaust-gas-conducting line (6) which opens into the particle filter (8) (See Scharf, Paragraph [0046]); and 
a secondary air supply (10), wherein the secondary air supply is formed separately from the exhaust-gas-conducting line (6) and wherein fresh air is suppliable to the particle filter (8) via the secondary air supply (10). (See Scharf, Paragraph [0047]).

In Reference to Claim 15(See Scharf, Figure 1)
Scharf discloses:
Wherein the secondary air supply (10) comprises a line (10) and a valve (18) disposed in the line (10). (See Scharf, Paragraph [0049]).

In Reference to Claim 17
(See Scharf, Figure 1)
Scharf discloses:
Wherein the particle filter (8) has an exhaust gas inlet (6) and an air inlet (14) and wherein the air inlet (14) is formed separately from the exhaust gas inlet (6). (See Scharf, Paragraph [0052]).

In Reference to Claim 18
(See Scharf, Figure 1)
Scharf discloses:
Wherein the secondary air supply comprises a pump. (See Scharf, Paragraph [0020]).
In Reference to Claim 19
(See Scharf, Figure 1)
Scharf discloses:
Wherein the pump is an air pump or a suction jet pump. (See Scharf, Paragraph [0020]).
In Reference to Claim 20
(See Scharf, Figure 1)
Scharf discloses:
Wherein the secondary air supply is connected in terms of flow to an intake tract (4) of an internal combustion engine (2). (See Scharf, Paragraph [0051]).
In Reference to Claim 21
(See Scharf, Figure 1)
Scharf discloses:
Wherein the particle filter (8) is disposed downstream of a catalytic convertor (26) and wherein the fresh air supply is disposed downstream of the catalytic convertor (26). (See Scharf, Paragraph [0054]).

In Reference to Claim 22
(See Scharf, Figure 1)
Scharf discloses:
Wherein the particle filter (8) is an Otto particle filter. (See Scharf, Paragraph [0046]).
In Reference to Claim 23
(See Scharf, Figure 1)
Scharf discloses:
A motor vehicle, comprising: 
an internal combustion engine (2); 
an exhaust gas system (6,24,26); and 
the particle filter assembly according to claim 14 (See Claim 14 rejection above), wherein the particle filter assembly (See Claim 14 rejection above) is connected to the exhaust gas system (6,24,26). (See Scharf, Paragraphs [0046]-[0047]).
In Reference to Claim 24
(See Scharf, Figure 1)
Scharf discloses:
Wherein the internal combustion engine (2) is an Otto engine. (See Scharf, Paragraph [0046]).
In Reference to Claim 25
(See Scharf, Figure 1)
Scharf discloses:
A method for regenerating the particle filter of the particle filter assembly according to claim 14 (See claim 14 rejection above) in a driving mode of a motor vehicle, comprising the steps of: 
cleaning an exhaust gas flowing through the particle filter (8) by depositing soot particles on a surface of a honeycomb body of the particle filter (8) (See Scharf, Paragraph [0002]); 
supplying fresh air in addition to the exhaust gas into the particle filter (8) by the secondary air supply (10) (See Scharf, Paragraphs [0010]-[0011]); and 
burning off the deposited soot particles. (See Scharf, Paragraph [0012]).In Reference to Claim 26
(See Scharf, Figure 1)
Scharf discloses:
Wherein the particle filter (8) is regenerated at any operating points of the motor vehicle. (See Scharf, Paragraphs [0005], [0010], & [0011]).

In Reference to Claim 28
(See Scharf, Figure 1)
Scharf discloses:
wherein compressed fresh air is conducted past an engine (2) of the motor vehicle by the secondary air supply (10) and is therefore no longer available for combustion within the engine (2). (See Scharf, Paragraph [0046]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scharf et al. (DE 102016111086) in view of Wild Ernst et al. (DE 10257153).
In Reference to Claim 16
Scharf discloses the claimed invention except:
wherein the secondary air supply comprises a measuring section and wherein a mass flow of the fresh air is measurable by the measuring section.
Wild Ernst et al. (Wild) discloses an exhaust emissions system with secondary air supply. (See Wild, Figure 1, Paragraph [0009]). Wild discloses wherein the secondary air supply comprises a measuring section and wherein a mass flow of the fresh air is measurable by the measuring section. (See Wild, Paragraphs [0009]-[0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the measuring system to the secondary air supply of Scharf, as both references are directed towards exhaust emissions systems with secondary air supply. One of ordinary skill in the art would have recognized that the measuring system of Wild would allow for accurate cost effective control of the secondary air supply. (See Wild, Paragraphs [0006]-[0007]).

In Reference to Claim 27
Scharf discloses the claimed invention except:
further comprising the step of measuring a secondary air mass flow.
Wild Ernst et al. (Wild) discloses an exhaust emissions system with secondary air supply. (See Wild, Figure 1, Paragraph [0009]). Wild discloses wherein the secondary air supply comprises a measuring section and wherein a mass flow of the fresh air is measurable by the measuring section. (See Wild, Paragraphs [0009]-[0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the measuring system to the secondary air supply of Scharf, as both references are directed towards exhaust emissions systems with secondary air supply. One of ordinary skill in the art would have recognized that the measuring system of Wild would allow for accurate cost effective control of the secondary air supply. (See Wild, Paragraphs [0006]-[0007]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Williges, Paukner, Schluter, and Gonze show secondary air emissions systems within the general state of the art of invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746